DETAILED ACTION
The Response to the Requirement for Restriction/Election filed on 10/29/21 has been entered. Claims 16-19 have been elected and claims 1-15 and 20 have been withdrawn.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III: claims 16-19 in the reply filed on 10/29/21 is acknowledged.
Claims 16-19 are presented for examination.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Abstract, “DNS” is used before it is expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “TCP,” “DNS,” “URL,” “IP,” “IEEE,” “CAP,” “HPC,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Claim Objections
Claims 16-19 are objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claim 16, line 3, “UVR” is used before it is expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The limitation “…using the set of collective resources of all of the distributed Statistic Multiplexed Computing nodes…” in claim 16, lines 12-13, should be “…using the collective set of  resources of all of the plurality of distributed Statistic Multiplexed Computing nodes…” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The limitation “…the service content addressable network…” in claim 16, lines 14 and 16, should be “…the UVR  content addressable service
The limitation “…wherein each worker node comprises…” in claim 19, line 1, should be “…wherein each  of the plurality of distributed Statistic Multiplexed Computing nodes comprises…”  (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Shi” (US PGPUB 2009/0019258) in view of “Kamawat et al.” (US PGPUB 2016/0239350) (Hereinafter Kamawat).
With respect to claim 16, Shi teaches a network-scale parallel computing system (stateless parallel processing machine (SPPM) architecture 200, [0039]), comprising:
a UVR content addressable service network (UVR network 215; Fig. 2, [0040]), comprising:
a plurality of distributed Statistic Multiplexed Computing nodes having a collective set of resources (SPPM architecture 200 includes a plurality of processors 205(1)-205(6), each processor 205 is a fully configured computer with routing agent (RA) 220, a memory 225 and a local data storage unit 230 and multiple network interfaces; Fig. 2, [0039]), and implementing a Tuple Space abstraction (each RA 220 implements a local data store, (tuple space daemon), responsible for data matching and delivery; Fig. 2, [0042]);
a plurality of redundant networks, wherein each of the plurality of distributed Statistic Multiplexed Computing nodes is communicatively connected to at least two of the plurality of redundant networks (each processor 205 is connected to the rest of the processors 205 via a plurality of redundant network switching units 210, (i.e., a switching fabric), which provides multiple physical paths to the other processors 205; Fig. 2, [0039]); and
a set of instructions stored on a non-transitory computer readable medium, that when executed by a processor, implement a global virtual Tuple Space using the set of collective resources of all of the distributed Statistic Multiplexed Computing nodes (a parallel application may reside on all of the processors 205 or on the shared stable storage. It starts with a “launch application X” tuple from an initiating processor 205. The host RA 220 interacts with others following the unique order in a UVR membership list and automatically propagates the local unsatisfied data requests onto other processors 205 on the UVR 215. A processor 205 holding a matching tuple sends it directly to the requesting processor; Fig. 2, [0044]-[0045]); and

Shi does not teach a network-scale parallel computing system, comprising: a client node, wherein the client node is connected to the service content addressable network via a plurality of redundant network connections.
However, Kamawat teaches a network-scale parallel computing system (distributed data system 100; Fig. 1, [0023]), comprising: a client node (client system(s); [0036]), wherein the client node is connected to the service content addressable network via a plurality of redundant network connections (client systems can access the data on a Vserver 230-234 and 240-244 via any node 210, 215 of the cluster 200; Figs. 2-3, [0036]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting a client to a service network via a plurality of redundant network connections to Shi because Shi discloses connecting computers via a plurality of redundant networks ([0039]) and Kamawat suggests connecting a client to a service network via a plurality of redundant network connections ([0036]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamawat in the Shi system in order to enhance connectivity between clients and service networks.

With respect to claim 17, Shi as modified teaches the computing system of claim 16. Shi further teaches wherein a partial failure in any processor, network and storage does not 

With respect to claim 19, Shi as modified teaches the computing system of claim 16. Shi further teaches wherein each worker node comprises a data and transaction replication gateway, configured to ensure parallel synchronous replication on multiple nodes and non-stop data resynchronization for storage or database recovery (processor and network failures are first recovered by autonomous RAs 220 to ensure a consistent UVR is intact. The stateless parallel programs (workers) are automatically recovered by re-issuing shadow tuples by respective RAs 220. Master failure will be recovered by a system-level CPR method, leveraging the shared network storage 235. The application will slow down when failures occur, but it will not stop until the last processor crashes; Fig. 2, [0042], [0050]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kamawat, and further view of “Lefebvre et al.” (US PGPUB 2002/0010665) (Hereinafter Lefebvre).
With respect to claim 18, Shi as modified teaches the computing system of claim 16. Shi does not teach wherein the client node implements a retransmission and redundancy elimination protocol upon a timeout event on a task executing on a first node, the retransmission and 
However, Lefebvre teaches wherein the client node implements a retransmission and redundancy elimination protocol upon a timeout event on a task executing on a first node, the retransmission and redundancy elimination protocol configured to execute from different processors, networks and storage from the first node (if the optimal application server is down, the client application (or device) redirects/resends the request to the second best application server, after an acceptable timeout has expired; Fig. 2, [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate a client node implementing a retransmission and redundancy elimination protocol to Shi because Shi discloses connecting computers via a plurality of redundant networks ([0039]) and Lefebvre suggests a client node implementing a retransmission and redundancy elimination protocol ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lefebvre in the Shi system in order to enhance connectivity between clients and service networks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lightner et al. US 2016/0154714. Discloses automatically detecting failures and recovering from the detected failures by moving processing modules to other computer nodes.
Goose et al. US 2013/0036323. Discloses providing a fault-tolerant replication system by running a plurality of virtual machine replica servers in different machines.
Gandhi et al. US 2017/0249215. Discloses providing a fault-tolerant distributed system by replicating a data file among a plurality of compute groups.
Sun. US 2012/0303998. Discloses failure recovery in a system including a plurality of nodes by performing checkpointing on processes to be stored in each node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
November 9, 2021